Citation Nr: 1403149	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-15 342	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depression, major depressive disorder, and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964 and from August 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Among other things, service connection for PTSD was denied therein.  The Veteran appealed this determination.

Subsequently, jurisdiction was transferred to the RO in Louisville, Kentucky.  The Veteran also requested a hearing before a Veterans Law Judge.  No hearing was held, however, because he ultimately withdrew this request.  38 C.F.R. § 20.704(e) (2013).  The Board recharacterized this matter to encompass not only PTSD, which was claimed by the Veteran, but also all of his other pertinent diagnoses, which at that time included only depression, in November 2011.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then denied service connection for a psychiatric disorder to include PTSD and depression.  Once again, the Veteran appealed.

The United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in June 2013 which set aside the Board's decision.  Entitlement to service connection for a psychiatric disorder was remanded back to the Board for readjudication.  Of note is that this now includes depressive disorder NOS and major depression in addition to the aforementioned because such were recently diagnosed.  Clemons, 23 Vet. App. at 1.  Also, new pertinent evidence was submitted by the Veteran's attorney in November 2013.  Initial consideration of it is given by the Board herein because the Veteran's attorney waived the right to have the RO do so in a contemporaneous statement.  38 C.F.R. § 20.1304(c) (2013).  Based on review of it and the rest of the evidence in the Veteran's paper and electronic claims files, further development is required prior to readjudication.  This matter is REMANDED to the RO so that this development can be undertaken.

The Board discussed at length in its November 2011 decision that entitlement to service connection for a cardiovascular disorder had been raised.  As it had not been adjudicated yet by the RO, it was referred for this purpose.  There is no indication that such adjudication has occurred.  A second referral to the RO so that such can be undertaken is made.

REMAND

The Veteran alleges that he has a psychiatric disorder due to stressors he experienced while serving in the Republic of Vietnam (RVN).  First, he contends that he saw soldiers jump to their deaths when two helicopters from the 7th Air Cavalry that got shot down by enemy fire sometime between November 1966 and January 1967.  Second, he contends that he possibly killed a child by striking her in the head with a tool while trying to dig her and others out after they were involved in a collapse in Long Binh between December 1966 and April 1967.  He reported to a private physician in August 2005 that this collapse was due to a bomb.  In October 2006, he reported to a VA social worker that the collapse followed the children digging a ditch.  In statements dated around July 2006 and in October 2007, the Veteran reported that his unit hired the children to fill sand bags, and the collapse occurred because they dug a large cavity into the side of a hill.  He thirdly contends that, at some unidentified point during his deployment, he encountered a small boy with part of his face and mouth blown off begging for a cigarette when he went into a tent hit by mortar fire from his own unit.

In its June 2013 Memorandum Decision, the Court identified several deficiencies with the Board's November 2011 decision.  The statement of reasons and bases provided therein for the conclusion that 38 C.F.R. § 3.304(f)(3) (2013) did not apply to any of the Veteran's asserted in-service stressors was deemed inadequate.  It was noted that this provision, which sets forth conditions in which a Veteran's recount of a stressor related to "fear of hostile military or terrorist activity" is sufficient by itself to establish that it occurred, appeared to encompass two of the three stressors.  The version of the second stressor in which the collapse was precipitated by a bomb and the third stressor specifically were highlighted in this regard.  Next, the Court deemed inadequate the statement of reasons and bases provided by the Board for the conclusion that the PTSD diagnoses made were insufficient.  That the diagnosis must comport with the Diagnostic and Statistical Manual (DSM), as indicated by the Board, was conceded.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  However, the Board was found to have ignored the presumption that a diagnosis rendered by a mental health professional is pursuant to the DSM.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court then stated that, should the Board determine that 38 C.F.R. § 3.304(f)(3) (2013) does not apply to any of the stressors such that corroboration of at least one is necessary to establish that it occurred, additional development is required with respect to the third stressor.  Informing the Veteran of the more specific information needed to verify it and then requesting that the Joint Services Records Research Center (JSRRC) do so, as had been done for the first stressor, was mentioned.  The Court also acknowledged the Veteran's argument that he should have been provided with a VA medical examination complete with VA medical opinion.  Here, no determination was made because the questions of whether 38 C.F.R. § 3.304(f)(3) (2013) apply and whether there is a valid PTSD diagnosis influence whether or not a VA medical examination and VA medical opinion are necessary.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  No particular additional development was directed in the Court's Memorandum Decision.  However, it is obvious that additional development is needed in light of the deficiencies raised therein.  Review of the paper and electronic claims file also reveals that additional development is needed for other reasons.  Readjudication cannot be undertaken by the Board at this time, in other words, because the Veteran must be afforded every possible consideration first.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2020); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into July 2013 are available.  They concern the Veteran's ongoing treatment to include for his mental health.  As such, it is inferred that there may be pertinent VA treatment records dated from July 2013 to present.  These updated records have not been requested by VA.  A request or requests for them must be made.  This is particularly true as VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

Additionally, reference has been made to the Veteran being on disability.  An inquiry of Social Security data in August 2004 revealed that he had a disability onset date in January 1995.  Social Security Administration (SSA) records regarding him thus may exist.  It is unclear whether or not any such records would pertain to his mental health or to other disabilities.  At no point has the Veteran or his representative suggested that SSA records address his mental health.  Yet a January 1996 private treatment record shows that the Veteran had some depressive symptoms.  As this is only one year following his Social Security disability onset date, there is a reasonable possibility that any existing SSA records do address his mental health.  A request or requests for them therefore must be made because they could be pertinent.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  If the request is or requests are unsuccessful, the Veteran and his representative must be notified.

II.  Stressor Corroboration

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death, actual or threatened serious injury, or a threat to the physical integrity of the Veteran or others and responded with a psychological or psychophysiological state of fare, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  Examples of hostile military or terrorist activity include events or circumstances involving an actual or potential improvised explosive device, vehicle-imbedded explosive devices, incoming artillery, rocket, or mortar fire, grenades, small arms fire including suspected sniper fire, or an attack upon friendly military aircraft.  Id.  Only "an event or circumstance that a [V]eteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist" qualifies.  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).  

The first of the Veteran's stressor may qualify as "hostile military or terrorist activity."  The only version of his second stressor that appears to qualify is the one in which the collapse was precipitated by a bomb.  His third stressor does not appear to qualify because the mortar fire was from his own unit rather than the enemy.  For those stressors that are related to "hostile military or terrorist activity" that the Veteran feared, it must be determined if there is clear and convincing activity to the contrary.  38 C.F.R. § 3.304(f)(3) (2013).  It also must be determined whether or not they are consistent with the places, types, circumstances, conditions, and hardships of his service.  Id.  For those stressors that are not related to the Veteran's "fear of hostile military or terrorist activity," corroboration is needed.  Stressors involving witnessing the death, injury, or threat to the physical being of another person caused by something other than hostile military or terrorist activity indeed must be corroborated.  VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section D.13.i.  The same goes for stressors involving actual or threatened death, actual or threatened serious injury, or other threat to one's physical being caused by something other than hostile military or terrorist activity.  Id.

VA is required pursuant to the duty to assist to make an attempt to locate evidence corroborating a stressor only if the stressor is capable of being documented.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.a.  Details such as name, month and year narrowed to a timeframe of a few months, unit of assignment, and location are required from the Veteran so that the chance of finding such evidence is maximized.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.c.  If sufficient detail is supplied, a request for corroboration is to be sent to the appropriate source.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.15.b.  If sufficient detail is not supplied, a formal finding in this regard is to be made.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.f., D.16.a.

No request to corroborate any of the Veteran's stressors that appear unrelated to "fear of hostile military or terrorist activity" has been sent to any appropriate source.  No formal finding of a lack of sufficient detail to make these requests has been made.  One or the other must be undertaken.  As the Veteran thus far has provided only vague details about the third stressor, he must be informed of the specific details required to request corroboration and directed to provide them.  Such a request then must be made, whether with the JSRRC or another more appropriate source, provided that he does so.  If the Veteran does not provide the specific details required, issue a formal finding to that effect.  A request further must be made regarding the version of the second stressor in which the collapse was precipitated by children digging a ditch and by digging a large cavity into the side of a hill while filling sand bags because specific details already have been provided by the Veteran, with a formal finding to be issued if doing so yields no corroboration.  The aforementioned is required even though the Veteran's PTSD diagnosis is disputed.  Indeed, a diagnosis is not a prerequisite for initiating stressor corroboration.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.15.a.  

III.  Medical Examination and Opinion

The duty to assist further requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  A medical examination and/or medical opinion is necessary for a service connection issue when there is evidence that the Veteran has a current disability or symptoms of such a disability, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period, an indication that the current disability or symptoms may be associated with the event, injury, or disease during service or the disease during its presumptive period, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  Id.
Here, it is undisputed that the Veteran has been diagnosed with psychiatric disorders.  Diagnoses of depression, major depression, and depressive disorder NOS have been made along with a disputed diagnosis of PTSD.  That the Veteran's recount of his stressors alone is sufficient to establish that they occurred if they relate to "fear of hostile military or terrorist activity" and if certain conditions are met is reiterated.  These conditions include, in addition to the above, a VA or VA-contracted psychiatrist or psychologist confirming that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  38 C.F.R. § 3.304(f)(3) (2013).  An indication that the Veteran's psychiatric disorder may be related to a stressor finally exists.  Private J.M., PhD, HSPP, indeed opined in October 2013, after reviewing the claims file and interviewing the Veteran over the telephone, that he has PTSD with symptoms related to the version of the second stressor in which the collapse was precipitated by children digging a large cavity in the side of a hill.  This was likened to "hostile military or terrorist activity."  No other opinions exist.

Insufficient evidence exists for adjudication notwithstanding the aforementioned.  Neither a grant nor a denial is appropriate at this time in light of J.M.'s opinion.  At the outset, J.M., is a psychiatric professional.  Yet J.M. is not a VA or VA-contracted psychiatrist or psychologist.  J.M. addressed the Veteran's second stressor but not his first or third stressor.  The only version of the second stressor addressed was not the version that appears to qualify as "hostile military or terrorist activity."  No reference indeed was made to the collapse being precipitated by a bomb.  There also was no reference to whether the collapse was precipitated by children digging a ditch.  Corroboration of such has not even been attempted yet.  So, the probative value of J.M.'s opinion which presumes corroboration of the children digging a large cavity in the side of a hill is unknown.  That J.M. rendered the opinion without assessing the Veteran in person further is notable.  Additionally, the fact that the Veteran has providing three versions of his second stressor was not discussed.  This is troublesome as inconsistency is one of several factors for assessing the credibility of evidence from those like him who lack a medical background.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  J.M. finally did not opine as to whether or not any of the Veteran's diagnoses other than PTSD relate to his service.  Each of the requirements for a VA medical examination complete with VA medical opinion, in sum, have been met.  Arrangements must be made in this regard.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain VA treatment records regarding the Veteran dated from July 2013 to present.  Associate all records received with the paper or electronic claims file.

2.  Make as many requests as necessary to obtain complete SSA records, including all disability determinations as well as the evidence upon which such was based, regarding the Veteran.  Associate all records received with the paper or electronic claims file.

3.  If requested treatment records, whether VA, SSA, or otherwise, ultimately are not received or are received but are incomplete, notify the Veteran and his attorney pursuant to established procedure.

4.  Also, inform the Veteran of the need for specific details (name, month and year narrowed to a timeframe of a few months, unit of assignment, and location) required to corroborate his stressor of encountering a small boy with part of his face and mouth blown off begging for a cigarette when he went into a tent hit by mortar fire from his own unit.  Direct that the Veteran provide the specific details.  If he does so, request that the JSRRC or another more appropriate source corroborate the stressor.  Associate all responses received with the paper or electronic claims file.  If he does not do so, issue a formal finding to that effect.  Place a copy in the paper or electronic claims file.

5.  Request that the JSRRC or another more appropriate source corroborate the Veteran's stressor of possibly killing a child by striking her in the head with a tool while trying to dig her and others out after they were involved in a collapse precipitated by them digging a ditch or by them digging a large cavity into the side of a hill while filling sand bags in Long Binh between December 1966 and April 1967.  Associate all responses with the paper or electronic claims file.  If corroboration is not found, issue a formal finding to that effect.  Place a copy in the paper or electronic claims file.

6.  After completion of the above, arrange for a VA or VA-contracted psychiatrist or psychologist to examine the Veteran regarding a psychiatric disorder.  This examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran on his relevant history and symptomatology.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.

The examiner then shall opine in the report as to all psychiatric disorders present that are diagnosable pursuant to the DSM.  If PTSD is diagnosed, the examiner next shall opine in the report for each stressor as to whether or not it is adequate to support the diagnosis and whether or not the Veteran's symptoms are related to it.  These stressors include seeing soldiers jump to their deaths from two helicopters that got shot down by enemy fire and possibly killing a child by striking her in the head with a tool while trying to dig her and others out after they were involved in a collapse due to a bomb.  They also include, but only if corroborated, encountering a small boy with part of his face and mouth blown off begging for a cigarette when he went into a tent hit by mortar fire from his own unit, possibly killing a child by striking her in the head with a tool while trying to dig her and others out following the children digging a ditch, and the same following them digging a large cavity into the side of a hill while filling sand bags.  The examiner further shall opine in the report for each disorder diagnosed, whether PTSD or otherwise, as to whether it is at least as likely as not (a 50 percent or greater probability) related to each stressor.  For each disorder diagnosed other than PTSD, the examiner lastly shall opine as to whether it was incurred during service or is at least as likely as not otherwise related to service.

A clear and complete rationale (explanation) to support each opinion shall be provided by the examiner in the report.  This includes a discussion of pertinent medical principles as they concern the pertinent medical and lay (non-medical) evidence.  Any conflicts in the evidence, particularly with respect to a diagnosis of PTSD, specifically shall be discussed.  Continuity of symptomatology as documented by the medical evidence and reported in lay evidence from the Veteran shall be taken into account.  

If an opinion cannot be provided without resort to speculation, the rationale shall include a discussion of whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided in the report.

7.  Then, readjudicate the issue on appeal.  If the decision made is not favorable to the Veteran, furnish him and his attorney with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before returning the case to the Board.  

No action is required of the Veteran until he is notified by the RO.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

